DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/29/2019. The applicant submits two Information Disclosure Statements dated 05/29/2019 and 12/22/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 18 of U.S. Patent No. 10,810,886. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims refer to a display that is able to anticipate a supersonic boom along a route.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berson US 2005/0098681 in view of Scholl US 2018/0134382.
As per claim 1, An adaptive system in an aircraft for presenting speed and altitude recommendations for supersonic flight on an aircraft display unit, the system comprising one or more processors configured by programming instructions on non-transient computer readable media, the system configured to: 

predict, based on received aircraft sensor inputs from on board aircraft sensors, an optimum speed and altitude profile while flying in a supersonic phase of flight between the plurality of waypoints for the current aircraft model, wind conditions, and mission; (Scholl paragraph 0048 teaches, “As described above, one goal of the route planning process (e.g., implemented via software) is to find the shortest-time route under a variety of constraints.  These constraints can include: unrestricted supersonic flight over water, certain land corridors for supersonic flight, and flight over unpopulated polar regions.  Some overland areas may allow only subsonic flight while others may allow low supersonic flight (e.g., at Mach 1.15).  Additionally, the range of the aircraft is limited, so the route planning software is programmed to choose a selected (e.g., optimal) refuel stop location if needed.  Still further, winds (including historical averages or current forecasted winds) can be taken into account to pick the shortest time flights.”)
determine using a SONIC boom prediction model whether the optimum speed and altitude profile would cause an acceptable BOOM effect per a predefined BOOM effect 
position on the graphical display window, for a selected speed, a graphical representation of both a BOOM impact altitude profile at the current aircraft altitude and a minimum no BOOM altitude profile, wherein the BOOM impact altitude profile indicates the altitude for the selected speed at which the perceived sound level from the sonic boom is at an acceptable level, and wherein the no BOOM altitude profile indicates the minimum supersonic flight altitude for the selected speed that would result in an acceptable perceived sound level on land; (Berson paragraph 0034 discloses, “Parameters for determining the location, size, shape, color, and other display characteristics of acoustic level information and cues for displays 102, 104, 106, 108 include translational and rotational velocities and accelerations about the axes of aircraft 202, flight path angle (FPA), Mach number, angle of attack (AOA), thrust, altitude, atmospheric temperature profiles, terrain data, and aircraft length and weight.  Supersonic aircraft typically fly under varying conditions of Mach, altitude, and g's pulled in a turn.”) and 
position on the graphical display window, for the selected speed, a graphical representation of a flight crew inputted proposed altitude adjustment for flight between a first plurality of the waypoints, and a graphical representation of a modified BOOM impact altitude profile based on the proposed altitude adjustment between the first plurality of the waypoints. (Berson paragraph 0030 discloses, “Processor 110 also receives inputs from the crew station(s) including positions of switches, control sticks 130, 132, throttle levers 134, 136, and rudder pedals (not shown).  Displays 102, 104, 106, 108, control sticks 130, 132, and throttle levers 134, 136 can include a variety of switches for controlling the operational modes of displays 102, 104, 106, 108, and subsystems and sensors 114.  Processor 110 includes logic to determine whether 
As per claim 2, The system of claim 1, wherein the selected speed is the predicted optimum speed. (Scholl paragraph 0050 teaches, “To optimize a given segment (origin-destination, origin-stop, or stop-destination), e.g., a heuristic search algorithm based on A* can be used.  In a representative embodiment, the globe is discretized into a set of possible latitude/longitude points.  For performance reasons, a smaller number of points can be used, such as rounding to whole degrees.  Starting at the origin, the A* algorithm proceeds with a breadth-first search toward the destination, with heuristic prioritization of paths with lower great circle distance to the destination.  The cost of each edge in the search graph is its flight time e.g., calculated based on the maximum speed in that geographic location and wind data at the appropriate altitude, with a time penalty added for transitions between subsonic and supersonic flight.”)
As per claim 13, A method in an aircraft for presenting speed and altitude recommendations for supersonic flight on an aircraft display unit, the method comprising: 
positioning, for display via a graphical display window on a display unit, a graphical representation of a travel path that includes a waypoint icon for each of a plurality of waypoints along the travel path, a graphical representation of the altitude of the terrain underneath the travel path, and an aircraft icon positioned in the graphical display window at a current altitude and a current position relative to the travel path; (Berson paragraph 0041 discloses, “In some embodiments, display 108 includes aircraft symbol 402, acoustic signature (AS) symbols 404, as well as symbols representing the aircraft's navigation route 406, navigation waypoints 408, and one or more alternate navigation routes 410 that may be taken to avoid flight over certain areas, such as densely populated areas or noise-restricted areas.”)
predicting, based on received aircraft sensor inputs from on board aircraft sensors, an optimum speed and altitude profile while flying in a supersonic phase of flight between the plurality of waypoints for the current aircraft model, wind conditions, and mission; (Scholl paragraph 0048 teaches, “As described above, one goal of the route planning process (e.g., implemented via software) is to find the shortest-time route under a variety of constraints.  These constraints can include: unrestricted supersonic flight over water, certain land corridors for supersonic flight, and flight over unpopulated polar regions.  Some overland areas may allow only subsonic flight while others may allow low supersonic flight (e.g., at Mach 1.15).  Additionally, the range of the aircraft is limited, so the route planning software is programmed to choose a selected (e.g., optimal) refuel stop location if needed.  Still further, winds (including historical averages or current forecasted winds) can be taken into account to pick the shortest time flights.”)

positioning on the graphical display window, for a selected speed, a graphical representation of both a BOOM impact altitude profile at the current aircraft altitude and a minimum no BOOM altitude profile, wherein the BOOM impact altitude profile indicates the altitude for the selected speed at which the perceived sound level from the sonic boom is at an acceptable level, and wherein the no BOOM altitude profile indicates the minimum supersonic flight altitude for the selected speed that would result in an acceptable perceived sound level on land; (Berson paragraph 0034 discloses, “Parameters for determining the location, size, shape, color, and other display characteristics of acoustic level information and cues for displays 102, 104, 106, 108 include translational and rotational velocities and accelerations about the axes of aircraft 202, flight path angle (FPA), Mach number, angle of attack (AOA), thrust, altitude, atmospheric temperature profiles, terrain data, and aircraft length and weight.  Supersonic aircraft typically fly under varying conditions of Mach, altitude, and g's pulled in a turn.”) and 
positioning on the graphical display window, for the selected speed, a graphical representation of a flight crew inputted proposed altitude adjustment for flight between a first plurality of the waypoints, and a graphical representation of a modified BOOM impact altitude profile based on the proposed altitude adjustment between the first plurality of the waypoints. (Berson paragraph 0030 discloses, “Processor 110 also receives inputs from the crew station(s) including positions of switches, control sticks 130, 132, throttle levers 134, 136, and rudder pedals (not shown).  Displays 102, 104, 106, 108, control sticks 130, 132, and throttle levers 134, 136 can include a variety of switches for controlling the operational modes of displays 102, 104, 
As per claim 18, Non-transient computer readable media configured by programming instructions to perform a method, the method comprising: (Berson paragraph 0031 discloses, “Additionally, processor 110 can be embodied in any suitable computing device(s) using any suitable combination of hardware, software, and/or firmware, such as microprocessors, Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuit (ASICs), or other suitable devices and/or software modules.”)
positioning, for display via a graphical display window on a display unit, a graphical representation of a travel path that includes a waypoint icon for each of a plurality of waypoints along the travel path, a graphical representation of the altitude of the terrain underneath the travel path, and an aircraft icon positioned in the graphical display window at a current altitude and a 
predicting, based on received aircraft sensor inputs from on board aircraft sensors, an optimum speed and altitude profile while flying in a supersonic phase of flight between the plurality of waypoints for the current aircraft model, wind conditions, and mission; (Scholl paragraph 0048 teaches, “As described above, one goal of the route planning process (e.g., implemented via software) is to find the shortest-time route under a variety of constraints.  These constraints can include: unrestricted supersonic flight over water, certain land corridors for supersonic flight, and flight over unpopulated polar regions.  Some overland areas may allow only subsonic flight while others may allow low supersonic flight (e.g., at Mach 1.15).  Additionally, the range of the aircraft is limited, so the route planning software is programmed to choose a selected (e.g., optimal) refuel stop location if needed.  Still further, winds (including historical averages or current forecasted winds) can be taken into account to pick the shortest time flights.”)
determining using a SONIC boom prediction model whether the optimum speed and altitude profile would cause an acceptable BOOM effect per a predefined BOOM effect threshold limit during flight between the plurality of waypoints, wherein a BOOM effect is a perceived sound level on land due to unrestricted supersonic flight over land, and wherein a BOOM effect threshold limit is an acceptable perceived sound level on land due to supersonic flight over land; (Berson paragraph 0053 discloses, “Another useful feature that can be included 
positioning on the graphical display window, for a selected speed, a graphical representation of both a BOOM impact altitude profile at the current aircraft altitude and a minimum no BOOM altitude profile, wherein the BOOM impact altitude profile indicates the 
positioning on the graphical display window, for the selected speed, a graphical representation of a flight crew inputted proposed altitude adjustment for flight between a first plurality of the waypoints, and a graphical representation of a modified BOOM impact altitude profile based on the proposed altitude adjustment between the first plurality of the waypoints. (Berson paragraph 0030 discloses, “Processor 110 also receives inputs from the crew station(s) including positions of switches, control sticks 130, 132, throttle levers 134, 136, and rudder pedals (not shown).  Displays 102, 104, 106, 108, control sticks 130, 132, and throttle levers 134, 136 can include a variety of switches for controlling the operational modes of displays 102, 104, 106, 108, and subsystems and sensors 114.  Processor 110 includes logic to determine whether the modes requested by the crewmembers are permitted based on the current mode of the components; generates images for displays 102, 104, 106, 108; and issues signals to operate any other indicators, such as stick shakers 138, 140, lights (not shown), and sounds.  Mode control and option selections are also output from processor 110 to control operational modes of various subsystems and sensors 114.” And paragraph 0051 discloses, “Acoustic signature symbols 404 

Allowable Subject Matter
Claims 3 - 12, 14 - 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661